IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                  NOS. AP-76,421, AP-76,422, AP-76,423 & AP-76,424



         EX PARTE CHRISTOPHER LAMONT WASHINGTON, Applicant



              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
              CAUSE NOS. 952588-A, 952598-A, 952599-A & 952600-A
                  IN THE 248 TH JUDICIAL DISTRICT COURT
                          FROM HARRIS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty in a single

proceeding to one charge of aggravated robbery, one charge of assault of a public servant, one charge

of possession of a controlled substance, and one charge of possession of a firearm by a felon, and

was sentenced to twenty-five years’ imprisonment. He did not appeal his convictions.

       Applicant contends that his pleas were involuntary because of the ineffectiveness of his trial
                                                                                                    2

counsel. The indictments in each case alleged prior sequential felony convictions to enhance each

offense to habitual felony punishment range. In fact, Applicant received deferred adjudication

community supervision for the second enhancement felony alleged in each indictment, and his guilt

was not adjudicated in that cause until after he had committed and served a sentence in the first

felony enhancement alleged in each indictment. Applicant now alleges that had his trial counsel

investigated the validity of the enhancement allegations, he would have discovered that Applicant

was not a habitual felon and would not have recommended that Applicant plead guilty in exchange

for twenty-five years sentences in each case.

       Trial counsel filed an affidavit with the trial court, in which he conceded that he limited his

investigation of the enhancements to an inquiry as to whether Applicant was the same person

convicted in each of those prior cases. Counsel states that had he learned that Applicant was

originally placed on deferred adjudication in the second enhancement case, and that his guilt was not

adjudicated until after he had served his sentence for the first enhancement case, he would not have

advised Applicant to plead guilty in exchange for twenty-five years, which he erroneously believed

to be the minimum sentence applicable by law. Based on that affidavit, the trial court determined

that Applicant’s pleas were rendered involuntary by counsel’s incorrect advice. Applicant is entitled

to relief. Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App. 1985).

       Relief is granted. The judgments in Cause Nos. 952588, 952598, 952599 and 952600 in the

248th Judicial District Court of Harris County are set aside, and Applicant is remanded to the

custody of the sheriff of Harris County to answer the charges as set out in the indictments.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.
                                3

Delivered: September 22, 2010
Do Not Publish